Citation Nr: 1640382	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than June 13, 2009, for the grant of service connection for thoracolumbar strain.

2. Entitlement to a rating in excess of 10 percent for hiatal hernia and gastroesophageal reflux disease (GERD) with antral gastritis and duodenitis.
	
3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions issued by RO. The Veteran is in receipt of a 100 percent schedular evaluation, effective February 2016. 

The Veteran testified before the undersigned in a March 2016 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of an effective date earlier than June 13, 2009, for the grant of service connection for thoracolumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Persistently recurrent epigastric distress, pain, dysphagia, pyrosis, reflux, regurgitation, nausea and sleep disturbance caused by esophageal reflux are the symptoms associated with the Veteran's hiatal hernia and GERD with antral gastritis and duodenitis. Material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is not demonstrated.

2. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for the hiatal hernia and GERD with antral gastritis and duodenitis are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7305, 7346 (2015).

2. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in June 2009 and April 2013. The claims were last adjudicated in May 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating and entitlement to a TDIU. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating and TDIU claim on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. To the extent that the Veteran reported worsening symptoms of his hiatal hernia and GERD with antral gastritis and duodenitis since his January 2014 VA examination, the Board considered his testimony of experiencing epigastric distress, dysphasia, pyrosis, reflux and arm pain approximately two to three times per week in its award of an increased 30 percent rating as discussed herein below. As he did not complain of or demonstrate material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health as discussed herein below, a higher rating was not warranted despite his complaints of worsening symptoms since January 2014 VA examination.  

With regard to the claim for a TDIU, the examinations and the medical opinions obtained in April 2013 and April 2014 are adequate to evaluate the claim for a TDIU, as the opinion was predicated on a full reading of the private and VA medical records contained in the Veteran's claims file and addressed the effects the Veteran's service-connected disabilities had on his ability to maintain gainful employment. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Hiatal Hernia and GERD 

The Veteran alleges that his hiatal hernia and GERD meets the criteria for a higher rating. The Board has examined the record and finds that the evidence supports the granting of an increased benefit and the appeal will be allowed. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the hiatal hernia and GERD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's hiatal hernia and GERD with antral gastritis and duodenitis has been assigned pursuant to Diagnostic Code 7305-7346. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that the Veteran's hiatal hernia and GERD with antral gastritis and duodenitis is rated as hiatal hernia (DC 7346). A 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. 
§ 4.114.

An April 2009 VA treatment record documents the Veteran's complaint of intermittent epigastric pains, nausea and vomiting "x 10" that onset after he ate some pizza. He also reported having gas pains and a lot of belching. On examination, there was mild tenderness noted in his mid-abdomen. Otherwise, his abdomen was soft, non-distended with good bowel sounds. There was no voluntary guarding or rebound. The assessment was gastroenteritis.

A May 2009 VA treatment record documents the Veteran's complaint of a constant burning in his stomach radiating into his back and epigastric area ongoing for the past 3 days. On examination of the abdomen, some bloating was noted. X-ray findings showed mild constipation and nonspecific air gas pattern. The assessment was persistent gastritis.

An October 2009 report of VA hospital course reflects that the Veteran was admitted for abdominal pain and elevated LFT's (liver function tests). He complained of generalized abdominal pain associated with nausea, vomiting and diarrhea. He denied having fever, urinary discomfort, hematemesis and melena. EGD showed hiatal hernia, gastritis and duodenitis. He was started on PPI and discharged home.

A May 2010 VA treatment record documents the Veteran's complaint of abdominal pain consistent with previous reports. Examination of his abdomen was unremarkable. The assessment was H. Pylori infection and GERD related symptoms. 

The December 2010 report of VA digestive conditions examination reflects the Veteran's complaint that he experiences approximately 1 episode of abdominal pain per month and that he experiences vomiting on a frequent basis. He also experienced abdominal distention in the morning hours on a daily basis. On examination of the abdomen, there was a mild degree of epigastric tenderness without guarding or rebound. No masses or organomegaly was appreciated. The diagnosis was hiatal hernia and GERD and peptic ulcer disease and gastritis according to VA records.

The January 2014 report of VA esophageal conditions examination documents the Veteran's report of a long-standing history of GERD and hiatal hernia. He complained that he had severe pain every day and had a hard time sleeping. Documented signs and symptoms of the Veteran's GERD and hiatal hernia included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation and sleep disturbance caused by esophageal reflux. He reported experiencing 4 or more episodes of these symptoms per year, lasting 1-9 days at a time. He also complained of recurrent nausea, 4 or more times per year, lasting less than a day per occurrence. He also complained of recurrent vomiting, 4 or more times per year, lasting less than a day per occurrence. The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus. The examiner concluded that the Veteran's esophageal disorder did not impact his ability to work.

During the March 2016 hearing before the Board, the Veteran testified that he experienced epigastric distress, dysphasia, pyrosis, reflux and arm pain approximately two to three times per week. Further, he testified that the severity of these symptoms made it hard for him to get through the day.  

The Veteran clearly has persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation and sleep disturbance caused by esophageal reflux. Further, his symptoms make it hard for him to get through the day (i.e., they are productive of considerable impairment of health). Accordingly, the Board finds that the criteria have been met for assignment of a 30 percent rating for the hiatal hernia and GERD. 38 C.F.R. § 4.7. To this extent, the Veteran's claim is granted.

The Veteran has not demonstrated material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. Indeed, an October 2009 report of VA hospital course reflects that the Veteran denied having fever, urinary discomfort, hematemesis and melena. Thus, a higher rating is not warranted. Additionally, esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus are not demonstrated; thus, a higher rating under those diagnostic codes is not warranted. Further, the Veteran has not demonstrated any other disorder of the digestive system that would warrant assignment of a higher rating under the appropriate diagnostic code.

The evidence supports the grant of a 30 percent rating for the hiatal hernia and GERD. However, the preponderance of the evidence is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's hiatal hernia and GERD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's hiatal hernia and GERD is manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation and sleep disturbance caused by esophageal reflux, productive of considerable impairment of health. The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the hiatal hernia and GERD, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected hiatal hernia and GERD at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation and sleep disturbance caused by esophageal reflux of the Veteran's hiatal hernia and GERD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hiatal hernia on his occupation and daily life. In the absence of exceptional factors associated with the hiatal hernia and GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU is addressed separately in the decision below. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Even without accounting for the increased rating assigned in this decision, the most recent code sheet indicates a combined rating of 70 percent from June 14, 2011; 80 percent from June 26, 2012; and, 90 percent from February 3, 2014. The service-connected disabilities included anxiety disorder (rated as 50 percent disabling from June 14, 2011), thoracolumbar degenerative joint disease, degenerative disc disease and intervertebral disc syndrome (rated as 20 percent disabling from June 13, 2009; 40 percent disabling from May 17, 2011), chronic cervical strain (rated as 30 percent disabling from November 27, 2013), hiatal hernia and GERD (rated as 10 percent disabling from June 13, 2009), left sciatic nerve radiculopathy (rated as 10 percent disabling from June 26, 2012) radiculopathy, femoral nerve of the left lower extremity (rated as 10 percent disabling from February 3, 2014 to June 23, 2015), right sciatic nerve radiculopathy (rated as 10 percent disabling from June 23, 2015) and erectile dysfunction (rated as 0 percent disabling from June 23, 2015). 

Prior to June 14, 2011, and accounting for the increased rating for the hiatal hernia assigned in this decision, the Veteran's service-connected disabilities did not meet the schedular requirements for a TDIU for this time period as the combined schedular rating for this time period was 40 percent from June 13, 2009 and 60 percent from May 17, 2011.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical establishes that he was not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to June 14, 2011, and referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

The June 2012 report of VA back examination reflects that the Veteran's lumbar spine disability impacted his ability to work given that he had problems standing and lifting related to pain. He reported that he was unemployed and last worked in 2003.

The April 2013 report of VA back examination reflects the Veteran's thoracolumbar spine disability impacted his ability to work. The Veteran reported that he was currently in school studying to be a medical assistant. He had an externship and worked for four hours. He reported that he had to take frequent breaks and was generally given sedentary tasks to perform. Previously, he worked for a satellite television company and reported that he had difficulty tolerating the job due to his back pain. The examiner opined that the Veteran's lumbar spine disability precluded him from physical work in which he must stand for more than a couple of hours, lift greater than 25 pounds frequently, crawl, squat or bend. However, the examiner found that the Veteran was capable to tolerate sedentary work in which he can spend most of his time sitting and be able to alternate sitting with standing. 

The January 2014 report of VA esophageal conditions examination reflects the Veteran's hiatal hernia and GERD did not impact his ability to work. However, the Veteran reported that he had not worked since 2003 "because of my stomach, my body feels like it is shutting down." 

The April 2014 reports of VA back and peripheral nerves examinations reflect that the Veteran's lumbar spine and peripheral nerves disabilities impacted his ability to work in that physical employment was precluded. However, the Veteran could engage in sedentary employment with limitations (lifting 20 pounds, walking up to half a mile, siting up to one hour at a time).

The August 2015 report of VA back examination reflects that the Veteran's lumbar spine disability impacted his ability to work give that he had difficulty lifting and carrying heavy objects. The August 2015 reports of VA neck and male reproductive system conditions examinations reflects that the Veteran's cervical spine and erectile dysfunction disabilities did not impact his ability to work.  

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. Indeed, the reports of VA examinations reflect that while he cannot engage in physical employment, he can engage in sedentary employment. Further, the Veteran testified during his March 2016 hearing that he was working a job performing administrative work for the foster care division of the department of social services (a largely sedentary job). Thus, despite the evidence demonstrating that his service-connected disabilities impacted his ability to work, the evidence of record indicates, not only that the Veteran is employable, but that he is, in fact, employed as of December 2015. Substantially gainful employment (or lack thereof) is a key element to the benefit. 

The Board has considered the Veteran's assertions that he is unemployable due to his service-connected disabilities; however, the Board finds the totality of the evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The evidence establishes that while the Veteran's service-connected disabilities may impact his ability to be employed, he is not precluded from employment and, in fact, is currently employed.  The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating.

  
ORDER

A 30 percent rating is granted for hiatal hernia and GERD, subject to controlling regulations governing the payment of monetary awards.

TDIU rating is denied.


REMAND

In the March 2016 hearing before the undersigned, the Veteran asserted that the same evidence that supported the grant of service connection for his lumbar spine disability in the April 2011 rating decision was of record at the time of the initial denial of his claim in the March 2004 rating decision. Such assertions raise the issue of whether the RO's March 2, 2004, rating decision which denied service connection for chronic low back pain, L4-L5 should be reversed or revised on the basis of clear and unmistakable error (CUE). Resolution of that issue is inextricably intertwined with the certified issue concerning entitlement to an effective date earlier than June 13, 2009, for the grant of service connection for thoracolumbar strain. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183   (1991). It must be addressed by the RO prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must notify the Veteran that it is adjudicating the issue of whether the RO's March 2, 2004, rating decision which denied service connection for chronic low back pain, L4-L5 should be reversed or revised on the basis of CUE. In so doing, the AOJ must inform the Veteran of the elements of CUE and the associated law and regulations. 

 2. Then, the AOJ must adjudicate the issue of whether the RO's March 2, 2004, rating decision which denied service connection for chronic low back pain, L4-L5 should be reversed or revised on the basis of CUE. 

3. After completing development, readjudicate the issue concerning entitlement to an effective date earlier than June 13, 2009, for the grant of service connection for thoracolumbar strain and follow all other appellate procedures. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


